Journal Entries: (i) Oct. 16,1819: rule to plead, continued; (2) Oct. 23, 1819: copy of petition ordered sent to Secretary of the Treasury; (3) Dec. 31, 1819: clerk ordered to return petition for remission of penalty to Treasury with certificate of due notice.
Papers in File (1818-19): (1) Precipe for process; (2) declaration; (3) copy of petition for remission of penalty, affidavit of Jean Baptiste Vernier dit Ladouceur, testimony of Oliver W. Miller, order of court; (4) Treasury decision; (3) letter— Treasury Department to clerk; (6) letter— United States attorney to clerk.
File No..... Lamed Docket, MS p. 18.